                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO
                                  LAS CRUCES DIVISION

 ROBERTO “BOBBY” RODRIGUEZ,
                                                CASE NO.: 2:19-cv-01178-WJ-SMV
                Plaintiff,

          v.                                    CHIEF DISTRICT JUDGE JOHNSON

 DAVID O’REILLY,
                                                MAGISTRATE JUDGE VIDMAR
                Defendant.


                                          ORDER

         Considering the foregoing Unopposed Motion for Extension of Time to File

Responsive Pleadings;

         IT IS ORDERED that the Motion is GRANTED;

         IT IS FURTHER ORDERED that Defendant’s deadline to file responsive

pleadings is extended to January 13, 2020, with a full reservation of rights.

         Signed this _17th_ day of _December_, 2019.




                                          UNITED STATS MAGISTRATE JUDGE




                                          Submitted by:

                                          /s/ Jacob J. Pritt
                                          JOSEPH F. LAVIGNE (D. N.M. No. 19-279)
                                          JACOB J. PRITT (D. N.M. No. 19-278)
                                          Jones Walker, LLP


{N3937145.1}
               201 St. Charles Avenue, Suite 5100
               New Orleans, Louisiana 70170-5100
               Telephone: (504) 582-8000
               Facsimile:     (504) 589-8643
               Email: jlavigne@joneswalker.com
               Email: jpritt@joneswalker.com

               Counsel for Defendant David O’Reilly

               Approved by:

               A. Blair Dunn, Esq.
               abdunn@ablairdunn-esq.com
               Western Agriculture, Resource
               And Business Law Advocates, LLP
               400 Gold St. SW, Suite 1000
               Albuquerque, NM 87102
               (505) 750-3060

               Counsel for Plaintiff Bobby Rodriguez




{N3937145.1}
